DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Atwell et al. (GB 2471954 A, published on January 19, 2011) ("Atwell" hereunder).
Attwell teaches a dry composition for reconstitution comprising, per liter of water to be made, 95-105 g of PEG 4000, 7-8 g of sodium sulphate, 2.6-2.8g of sodium chloride, 0.8-1g of potassium chloride, an organic acid which can be citric acid and a flavoring agent. Seep. 9, line 13 – 20; p. 12, lines 15 – 24. The reference further teaches that sucralose is among the preferred sweeteners for the invention.  See p. 10, lines 16- 26.  
Given the teachings and suggestions of the references, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to make the dry composition for reconstitution for use as a colon cleanser and use citric acid and sucralose as the suitable organic acid and sweetening agent, respectively. 
Regarding claims 13 and 14, the reference teaches that citric acid can be used in place of ascorbic acid components.  See p.9, lines 21- 28. 
Regarding claim 15, “wherein the composition is made up in 400 ml to 600 ml water” is a preamble which denotes an intended future use rather than a structural limitation which affects the dry composition of claim 12.  See MPEP 2111.02. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. PATENT NO. 9326969
Claims 1- 11 and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9326969. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a method of cleansing the colon or bowel wherein the subject takes a colon cleansing solution comprising:
a method of cleansing the colon of a subject comprising:
administering to the subject an effective amount of a first colon cleansing solution;
administering to the subject an effective amount of a second colon cleansing solution,
the first colon cleansing solution or the second colon cleansing solution being a solution comprising: a) an ascorbate component comprising 300 to 800 mmol per liter ascorbate anion provided by a mixture of: (i) ascorbic acid and (ii) one or more salts of ascorbic acid the components (i) and (ii) being present in a molar ratio of from 1:4.5 to 1:7.0; and
b) 10 to 200 g per liter polyethylene glycol.  See reference claim 15.  Reference claim 16 further discloses that the first solution comprises  (i) 70 to 250 g per liter PEG having an average molecular weight of 2500 to 4500 Da; (ii) 2.0 to 20 g per liter of one or more alkali metal sulphates, alkaline earth metal sulphates or a mixture thereof;
(iii) optionally one or more electrolytes; (iv) optionally one or more flavouring agents; and  (v) optionally one or more sweeteners. and the second colon cleansing solution comprises: a) an ascorbate component comprising 300 to 800 mmol per liter ascorbate anion provided by a mixture of: (i) ascorbic acid and (ii) one or more salts of ascorbic acid the components (i) and (ii) being present in a molar ratio of from 1:4.5 to 1:7.0; and
b) 10 to 200 g per liter polyethylene glycol.



U.S. PATENT NO. 9707297
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9707297. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose compositions and a kit comprising: A) a first component, being a composition optionally presented in two or more parts for the preparation of a first colon cleansing solution comprising: (I) 52.5 to 187.5 g PEG having an average molecular weight of 2500 to 4500 Da (II) 1.5 to 15 g of one or more alkali metal sulphates, alkaline earth metal sulphates or a mixture thereof (III) optionally one or more electrolytes; (IV) optionally one or more flavouring agents; and (V) optionally one or more sweeteners, and B) a second component, being a composition optionally presented in two or more parts for the preparation of a second colon cleansing solution, comprising a) 150 to 400 mmol ascorbate anion provided by a mixture of: (i) ascorbic acid and (ii) one or more salts of ascorbic acid the components (i) and (ii) being present in a molar ratio of from 1:4.5 to 1:7.0; and b) 5 to 100 g polyethylene glycol having an average molecular weight of 2500 to 4500 Da, the first solution being different from the second.  See instant claims 1-11 and 16-24. 
Regarding claims 12-15, reference claims 9 and 17 teaches the second component is provided in dry powder form.  
Regarding the claims 25 and 26, the disclosed claims describe the method of using the kit as a colon cleansing solution. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617